Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 17-24 are currently under examination and the subject matter of the present Office Action.

Examiner Note
It is noted that “prior diagnosis” as recited in claim 1, is being interpreted to be diagnosis prior to administration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites treatment of “early stage… breast cancer” wherein the combination is administered “for a time period sufficient to increase distant relapse-free survival.”  The specification as filed defines “early stage” cancer as one that “may be spread to nearby lymph nodes but not to distant parts of the body” (page 8).  “Distant relapse-free survival” is defined as “starting treatment of the combination…to disease recurrence, distant metastases or death from any cause” (emphasis added; page 
As such the metes and bounds of the claim is unclear and the claim remains indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (AACR San Antonio Breast Cancer Symposium; December 8-12, 2015) as evidenced by the American Chemical Society (Treatment of Breast Cancer Stages I-III) in view of Goetz et al. (Journal of Clinical Oncology, 33, No. 15 Suppl; published online May 20 2015).
Ma et al. teach a method of treating stage 2 or 3 estrogen receptor positive HER2 negative (ER+HER2-) breast cancer in resected tumors with administration of the CDK4/6 inhibitor, palbociclib, in combination with anastrozole.  Palbociclib is administered at a dosage of 125 mg.
The American Chemical Society defines Stage 3 cancer as being node positive.
Ma et al. are silent on the administration of abemaciclib.

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to have administered ademaciclib in combination with endocrine therapy for the treatment of stage 3 HR+/HER2- breast cancer which has been resected.  One would reasonably expect success when administering another CDK 4/6 inhibitor, in this case ademaciclib, would in fact also be therapeutically effective.  Such a person would have been motivated to do so because it, would have been reasonably expected that each of the compounds in combination with endocrine therapy would have exerted the same or substantially similar activity as palbociclib, absent factual evidence to the contrary.  The substitution of one CDK4/6 inhibitor, for another, would have been obvious to one person skilled in the art.
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in varying the amounts of the active component of the composition (i.e., ademaciclib).  The selection of the optimal amounts of ademaciclib in the formulation would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that (1) the individual components may be varied within the broader ranges described in the cited prior art while still preserving the advantageous pain-treating properties of the composition and (2) certain factors would be considered when determining the appropriate dosage, including, but not limited to, body surface area, organ size, route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound(s) employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Moreover, the fact that the claimed ranges overlap and fall within those described in the prior art is clear evidence of prima facie obviousness. MPEP §2144.05. 
The instant specification fails to time periods which are considered sufficient to increase distant relapse-free survival (claim 1).  There is no evidence of record that the time period of administration taught in Ma et al. and Goetz et al. do not produce this claimed effect.
s 2, 5, 17-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (AACR San Antonio Breast Cancer Symposium; December 8-12, 2015) as evidenced by the American Chemical Society (Treatment of Breast Cancer Stages I-III) in view of Goetz et al. (Journal of Clinical Oncology, 33, No. 15 Suppl; published online May 20 2015) as applied to claims 1, 3-4, 6-7 and 19-22 above, and further in view of Yamamoto-Ibusuki et al. (BMC Medicine, 2015, 13:137).
The teachings of Ma et al. as evidenced by the American Chemical Society and in view of Goetz et al. have been set forth supra.
The combination is silent on the endocrine therapy being exemestane or tamoxifen.
Yamamoto-Ibusuki et al. teach that exemestane and tamoxifen are agents known to be effective for the treatment of ER+/HER2- breast cancer (Table 1).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer ademaciclib in combination with exemestane or tamoxifen.  One would have been motivated to do so because CDK 4/6 inhibitors are known to be effective when administered in combination for the treatment of stage 3 HR+/HER2- breast cancer which has been resected.  As such, one would have a reasonable expectation of success that the combination of ademaciclib and exemestane or tamoxifen would be therapeutically effective.

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628